Case 2:14-cv-08390-DMG-PLA Document 606-4 Filed 04/01/19 Page 1 of 2 Page ID
                                #:43563


  1 JOHN P. REITMAN (State Bar No. 80579)
      jreitman@lgbfirm.com
  2 JACK A. REITMAN (State Bar No. 283746)
      jareitman@lgbfirm.com
  3 LANDAU GOTTFRIED & BERGER LLP
      1801 Century Park East, Suite 700
  4 Los Angeles, California 90067
      Telephone: (310) 557-0050
  5 Facsimile: (310) 557-0056

  6 Attorneys for Brian Weiss,
      Court Appointed Receiver of Eagan Avenatti, LLP
  7

  8                       UNITED STATES DISTRICT COURT
  9      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 10

 11 BAHAMAS SURGERY CENTER,                     Case No. 2:14-cv-08390-DMG
 12
      LLC, et al.,
                                                [PROPOSED] ORDER GRANTING
 13                           Plaintiff,        RECEIVER’S MOTION FOR
 14         vs.                                 “INDICATIVE RULING” (1)
                                                REMOVING EAGAN AVENATTI
 15 KIMBERLY-CLARK CORPORATION,                 LLP AND MICHAEL AVENATTI
 16 a Delaware Corporation, and                 AS CLASS COUNSEL AND (2)
      HALYARD HEALTH, INC., a Delaware          APPOINTING JASON M. FRANK,
 17 Corporation,                                SCOTT H. SIMS AND ANDREW D.
 18                                             STOLPER OF FRANK, SIMS &
                              Defendants.       STOLPER, LLP AS LEAD CLASS
 19                                             COUNSEL
 20
                                                Hearing Date, Time, and Location:
 21                                              Date: May 3, 2019
                                                 Time: 9:30 a.m.
 22                                              Place: Courtroom 8C
                                                        350 West 1st Street
 23                                                     Los Angeles, CA 90012
 24

 25

 26

 27

 28
Case 2:14-cv-08390-DMG-PLA Document 606-4 Filed 04/01/19 Page 2 of 2 Page ID
                                #:43564


  1        THE COURT, having considered the Motion filed by Brian Weiss, federal
  2 court appointed receiver for Eagan Avenatti, LLP for an “Indicative Ruling” (1)

  3 removing Eagan Avenatti LLP and Michael Avenatti as Class Counsel and (2)

  4 Appointing Jason M. Frank, Scott H. Sims and Andrew D. Stolper of Frank, Sims &

  5 Stolper, LLP as Lead Class Counsel, and finding good cause supporting the relief

  6 requested, orders as follows:

  7        1.    Eagan Avenatti, LLP and Michael Avenatti are hereby removed as
  8 Class Counsel from the above captioned case;

  9        2.    Jason M. Frank, Scott H. Sims, and Andrew D. Stolper of Frank, Sims
 10 & Stolper, LLP are appointed as Lead Class Counsel in the above captioned case.

 11

 12 SO ORDERED.

 13

 14 Date:_________________                       _______________________________
 15
                                                 HON. DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             2
